Citation Nr: 1542766	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  14-32 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right thumb disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from September 1956 to August 1958.

These matters come to the Board of Veterans' Appeals (Board) from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in September 2013, a statement of the case was issued in July 2014, and a substantive appeal was received in August 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence shows that the Veteran has a right thumb disability as a result of active service.


CONCLUSION OF LAW

The criteria to establish service connection for right thumb disability have been met.  38 U.S.C.A. §§ 1131 (West 2002);  38 C.F.R. §§ 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran's service treatment records are unavailable, as they may have been destroyed in a fire at the National Personnel Records Center (NPRC).  See 07/22/2013 VBMS entry, VA Memo.  The Veteran was duly informed of this development and asked to submit any copies of such records he might have in his possession.  See 07/26/2013 VBMS entry, Notification Letter.  No records have been received from the Veteran, and in an August 2013 Report of Contact he reported that he did not have any records.  See 08/04/2013 VBMS entry, VA 21-0820 Report of General Information.  Under such situations, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law, however, does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

The Veteran asserts that a tank hatch smashed his thumb during service.  See 03/14/2013 VBMS entry, VA 21-4138 Statement in Support of Claim.

Correspondence dated in March 2015 from the Veteran's treating VA physician reflects that the Veteran is receiving care for his right thumb.  The physician noted the Veteran's reported in-service thumb injury and that he continues to have pain and limited function of his thumb due to nerve damage.  The physician opined that his pain and nerve damage is a direct result of the in-service injury.  See 03/20/2015 VBMS entry, Third Party Correspondence.

In light of the Veteran's missing service treatment records, his credible assertions regarding his in-service injury that have been corroborated by witness testimony from fellow servicemen, and the opinion of the March 2015 physician, the claim will be granted based on the basis of the application of benefit of the doubt in the Veteran's favor.  In light of the contentions of the Veteran and the positive opinion of record, the Board finds that service connection is warranted for a right thumb disability.


ORDER

Entitlement to service connection for a right thumb disability is granted.


REMAND

In light of the missing service treatment records, the Veteran's assertions of noise exposure (see 03/14/2013 VBMS entry, VA 21-4138 Statement in Support of Claim) that are consistent with his military occupational specialty of "armor basic," the May 2006 assessment of bilateral high frequency sensorineural hearing loss (see 01/21/2013 VBMS entry, Medical Treatment Record - Non-Government Facility), and the VA assessment for hearing aids and complaints of tinnitus (see 08/07/2012 Virtual VA entry, CAPRI at 7), the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed bilateral hearing loss and tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination for the purpose of determining the nature and etiology of his claimed bilateral hearing loss and tinnitus.  The Veteran's Virtual folder should be reviewed in conjunction with the examination.  

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

The examiner should offer an opinion as to the following:

a)  Does the Veteran have a current diagnosis of a hearing loss disability of one or both ears as defined by VA regulation (38 C.F.R. § 3.385)?

b)  Is it at least as likely as not (a 50 percent or higher degree of probability) that bilateral hearing loss had its onset during his period of service or is otherwise related to the Veteran's period of service, including conceded noise exposure?

c)  Is it at least as likely as not (a 50 percent or higher degree of probability) that tinnitus had its onset during his period of service or is otherwise related to the Veteran's period of service, including conceded noise exposure?

The examiner must provide reasons for all opinions offered. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions.  Moreover, as his military occupational specialty involved armored tanks, the examiner is to except that noise exposure would have occurred in service.

If the examiner rejects the reports of the Veteran, then he or she must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

2.  Thereafter, readjudicate the service connection claims.  If either of the benefits sought are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


